Citation Nr: 0403269	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-02 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a disability 
involving the eyes.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active military service from August 1954 to 
July 1956.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

Subsequent to the statement of the case issued in this case, 
the Board notified the veteran of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  However, the United States Court of 
Appeals for the Federal Circuit has recently invalidated the 
regulations, which empowered the Board to issue written 
notification of the VCAA and to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In November 2000, the appellant submitted several VA Forms 
21-4142, Authorization And Consent To Release Information To 
The Department Of Veterans Affairs, private medical 
professionals who have provided treatment for his claimed 
disabilities.  The Board finds that an attempt should bew 
made to obtain these records.  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  It is requested that the RO the 
medical records from the private medical 
professionals that are listed on the VA 
Form 21-4142 submitted by the veteran in 
November 2000.

3.  Thereafter, the RO is requested to 
readjudicate the appellant's.  If the 
benefits sought are not granted, the RO 
should furnish the appellant a 
supplemental statement of the case, 
containing notice of the relevant action 
taken on the claims since the statement 
of the case.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




